Citation Nr: 0106228	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-037 95	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits in the amount of $12,239, to 
include the question of whether the indebtedness was properly 
created.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from April 1951 to 
May 1953.  

This appeal to the Board of Veterans' Appeals (Board) ensued 
from a September 1999 determination of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Winston-Salem, North 
Carolina, which denied a waiver of overpayment in the amount 
of $12,239 for improved pension benefits.  

On August 30, 2000, the veteran testified at a 
videoconference hearing from the RO before the undersigned, 
who was designated by the Chairman to conduct that hearing.  
38 U.S.C.A. § 7107(c)(e)(1) (West Supp. 2000).  


REMAND

This appeal is not yet ready for appellate review.  

The appellant has questioned the creation of this debt.  At 
the videoconference hearing in August 2000, the veteran's 
representative stated that the overpayment of pension 
benefits attributed to the appellant was not properly 
created.  The appellant states that his request for waiver of 
overpayment of his debt should not have been denied since it 
was attributed to him because of his wife's income, 
indicating that they live together, when they do not.  He 
relates that they have been legally separated for a number of 
years and that he lives in a "duplex" attached to her home.  
However, he relates that they do not have acces to each 
others homes, nor do they contribute to the financial support 
of each other.  It is not clear to the Board from the record 
how his debt was calculated, and whether a previous amount 
paid to the appellant was included in the overpayment amount.  
As the calculation of the debt is unclear to the Board and 
the appellant has challenged its creation, the case must be 
remanded for preparation of an audit showing how much was 
paid to the appellant and when. 

As has been held by the United States Court of Appeals for 
Veterans Claims (Court), when an appellant in a claim for 
waiver of recovery of an overpayment challenges the validity 
of the underlying debt, VA must adjudicate the question of 
the validity of the indebtedness.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  Therefore, the RO must initially make 
a determination as to whether the indebtedness attributed to 
the appellant is proper. 

Additionally, the appellant testified at his videoconference 
hearing that he and his wife were legally separated and that 
he had filed for divorce.  These legal documents may be 
helpful in the adjudication of this claim and should be 
submitted to the Board.  Furthermore, in October 1997 and 
August 1999, the appellant indicated on his Financial Status 
Report, that he paid $25 per month for homeowner's insurance 
and that he had a $10,000 debt for a heating unit for his 
home.  The veteran should provide VA with evidence of his 
homeownership and indicate whether he is the sole owner of 
any property that he may own.  

Under the circumstances of this case, it is clear that 
additional action is required.  This case is REMANDED to the 
RO for the following:

1.  Perform an audit on the debt in 
question.  The audit should show what 
amounts were paid to the appellant and 
when, and any amounts waived.  After the 
audit is prepared, adjudicate the 
validity of the creation of the 
appellant's debt, and notify him of the 
determination, providing a clear, 
understandable, and accurate audit to 
him, including an accurate calculation of 
the amount of the indebtedness.  Allow 
him an appropriate period of time to 
respond. 

2.  The appellant should provide VA 
copies of his legal separation papers, 
divorce filing or decree, mortgage or 
proof of homeownership and homeowner's 
insurance policy.

3.  Then, the September 1999 waiver 
denial should be readjudicated.  If 
waiver continues to be denied, the 
appellant and his representative, must be 
furnished a supplemental statement of the 
case (SSOC), including the question of 
the creation of the indebtedness at 
issue. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	G. JIVENS-McRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




